IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,356-01


                           EX PARTE MATTHEW SMITH, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20150D03146-210-1 IN THE 210th DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to ten years’ imprisonment. He did not appeal his conviction.

        Applicant contends that he was “forced and coerced” into pleading guilty in exchange for a

ten year sentence in this case due to the trial court improperly inserting itself into the plea bargaining

process. Specifically, Applicant contends that the trial court threatened him with a life sentence, and

the ten year offer was made by the trial court and not the State. Applicant also contends that his trial

counsel rendered ineffective assistance because he failed to investigate and, after advising Applicant
                                                                                                       2

to reject an eight year plea offer from the State because he could win at trial, he advised Applicant

to accept a ten year offer from the trial court.

        Applicant has alleged facts that, if true, might entitle him to relief. See Moore v. State, 295

S.W.3d 329 (Tex. Crim. App. 2009). See also Strickland v. Washington, 466 U.S. 668 (1984); Ex

parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel

to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether it improperly

interfered with the plea bargaining process. The trial court shall also make findings of fact and

conclusions of law as to whether the performance of Applicant’s trial counsel was deficient and, if

so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                               3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 1, 2017
Do not publish